Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a trimmable and switchable current mirror, primarily, having …  a first terminal …; a second terminal … provide an output current that mirrors the reference current; a first trimmable transistor and a second trimmable transistor … coupled to each other at their respective gates, …; a first switch coupled at a first end to the drain of the first trimmable transistor and at a second end to the gate of the first trimmable transistor, the first switch being controlled by a mirror switch signal; a second switch …, the second switch being controlled by a logical complement of the mirror switch signal; a first multiplexer coupled at an input terminal of the first multiplexer to the drain of the first trimmable transistor, at a first selectable output terminal of the first multiplexer to the second terminal of the current mirror, and at a second selectable output terminal of the first multiplexer to the first terminal of the current mirror, …; a second multiplexer coupled at an input terminal of the second multiplexer to the drain of the second trimmable transistor, at a first selectable output terminal of the second multiplexer to the second terminal of the current mirror, and at a second selectable output terminal of the second multiplexer to the first terminal of the 
For claim 13, the prior art does not disclose or suggest a method of trimming a current mirror in a bandgap voltage reference, primarily, having: …  selecting an initial mirror trim code, the mirror trim code adjusting the effective width-to-length ratios of first and second transistors in the current mirror, the first and the second transistor being alternately selectable as a diode-connected transistor within the current mirror via a mirror switch command; …, storing a number of bandgap voltage differences by: measuring a first bandgap voltage with the mirror switch command set to a first setting; measuring a second bandgap voltage with the mirror switch command set to a second setting; and computing and storing a difference between the second bandgap voltage and the first bandgap voltage; selecting one of the mirror trim codes that results in a lowest absolute value difference from among the stored bandgap voltage differences; … trimming the current mirror with the selected mirror trim code.
For claim 16, the prior art does not disclose or suggest a bandgap voltage reference, primarily, having: … a trimmable and switchable current mirror having a first terminal … and a second terminal configured to provide an output current that mirrors the reference current, and having first and second transistors that are trimmable via a mirror trim signal and are alternately selectably diode-connected via a mirror switch signal; a first bipolar junction transistor (BJT) and a second BJT …, the collector of the 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUE ZHANG/
Primary Examiner, Art Unit 2838